Citation Nr: 0941180	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
cervical arthralgia prior to February 7, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
cervical arthralgia from February 7, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1948 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating in excess of 0 percent for 
cervical arthralgia.  In March 2009, the RO granted an 
increased rating of 20 percent for cervical arthralgia, 
effective February 7, 2005.  The Veteran has not indicated 
that he is satisfied with this rating.  Thus, this claim is 
still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a local hearing.  He participated in an 
Informal Conference at the RO in May 2007 and at that time 
agreed to a new examination in lieu of the scheduled hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The cervical arthralgia is manifested by forward flexion most 
severely limited to 20 degrees, muscle spasms, kyphotic 
posture, spinal fusion at C-5/C-6 and C-6/ C-7, some lack of 
endurance and fatigue after repetitive movement, and 
functional impairment due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no higher, 
for cervical arthralgia, from the December 2004 date of the 
increased rating claim are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71, 
Diagnostic Code 5237 (2009).

2.  The criteria for an evaluation higher than 20 percent for 
cervical arthralgia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005.  The RO provided the appellant 
with more detailed notice in April 2008, subsequent to the 
initial adjudication.  While the second notice letter was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in June 
2008 and March 2009 supplemental statements of the case, 
following the provision of notice.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The notice provided included the general criteria for 
substantiating an increased rating claim and the specific 
diagnostic criteria for assigning a higher disability for the 
cervical spine disability.  This is deemed more than 
sufficient, as notice described in 38 U.S.C. § 5103(a) need 
not be veteran-specific and generic notice is all that is 
required under Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the cervical spine disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The RO granted service connection for cervical arthralgia in 
January 1969, assigning an initial evaluation of 0 percent, 
effective September 1, 1968.  The RO confirmed this rating in 
December 1990 and October 1992.  There is an undated 
statement from the Veteran that he wished to file a notice of 
disagreement with the 1992 denial; but it is not clear when 
this was submitted, particularly whether it was submitted 
within one year of the October 1992 rating decision.

The Veteran filed an increased rating claim in December 2004 
for his cervical spine disability.  In August 2005, the RO 
denied an increased rating in excess of 0 percent for 
cervical arthralgia noting that a post-service motor vehicle 
accident in January 1984 was the cause of any current 
impairment.  The Veteran argued, however, that he had 
impairment in his neck, specifically bone spurs, prior to 
this accident and was thus entitled to the higher disability 
rating.  The RO later granted an increased rating of 20 
percent for the cervical spine disability in March 2009, 
effective February 7, 2005, the date of a QTC examination 
report.  The Veteran has not indicated that he is satisfied 
with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's cervical arthralgia is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for cervical strain.  Cervical 
strain is evaluated under the General Rating Formula for 
Disease and Injuries of the Spine.  Forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height warrants a 10 percent disability rating.  

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating.  

Unfavorable ankylosis of the entire cervical spine warrants a 
40 percent disability rating.  

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  38 C.F.R. § 4.71a, DC 5237.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.

After the Veteran filed his December 2004 increased rating 
claim, he was provided with a QTC examination in February 
2005 to determine the present severity of his cervical 
arthralgia.  The examiner noted that the Veteran had been 
suffering from cervical arthralgia since 1965.  The pain 
occurred constantly and was localized.  The characteristic of 
the pain was aching in nature, sharp, and sticking.  From a 1 
to 10 (10 being the worst), the pain level was at 10.  The 
pain came by itself and was relieved with medication, 
Darvocet and Aspirin.  At the time of pain he had impaired 
movement of the right arm and was unable to use the right arm 
due to pain in the neck and shoulder region.  He stated that 
his condition did not cause incapacitation.  The functional 
impairment was that there was limited motion of the right 
arm.  The condition did not result in any time lost from 
work.  

On physical evaluation of the cervical spine, there was no 
evidence of radiating pain on movement.  There were muscle 
spasms along the left side of the neck and tenderness along 
the midline and left side.  There was no ankylosis of the 
spine.  Range of motion showed that flexion was to 35 degrees 
with pain occurring at 30 degrees; extension was to 30 
degrees with pain occurring at 30 degrees; right lateral 
flexion was to 15 degrees with pain occurring at 15 degrees; 
lateral flexion was to 20 degrees with pain occurring at 15 
degrees; right rotation was to 65 degrees with pain occurring 
at 65 degrees; and left rotation was to 30 degrees with pain 
occurring at 35 degrees.  Range of motion of the cervical 
spine was not additionally limited by fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  There 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  Neurological 
evaluation of the upper extremities revealed motor and 
sensory function within normal limits.  The bilateral upper 
extremity reflexes revealed biceps jerk and triceps jerk at 
1+.  The diagnosis was cervical arthralgia with no change in 
diagnosis.  The effect on the Veteran's usual occupation and 
daily activity was that he had limited ability to carry heavy 
objects and lift objects above the head.  X-ray examination 
showed degenerative osteoarthritic changes involving the 
uncovertebral joints at C-5, C-6, C-6/C-7, and secondary 
degenerative posterior spur formations with encroachment upon 
the right neural foramina at C-5/C-6 and C-6/C-7 with the 
greatest encroachment occurring at the C-5/C-6 level.  There 
also appeared to be anterior spinal fusion at C-5/C-6 and C-
6/C-7.

A September 2007 VA examination report shows the Veteran 
stated that while in service in 1965, he fell on some steps 
in the winter and fell on his back also hitting his head and 
neck on the steps.  He developed neck pain and was treated 
with an APC capsule (all-purpose capsule).  He did not get 
better so he was given treatment with Darvocet for six to 
seven years.  Then it was discontinued and he was on 
treatment with ibuprofen for some time.  He continued to have 
pain that was gradually getting worse.  The pain was located 
in the neck and was sharp, constant, and daily.  The pain 
level was 10 out of 10.  Flare-ups occurred from moving the 
neck too fast and cold and rainy weather.  He stated that he 
stopped doing all exercises as it was aggravating the pain 
and he had difficulty driving as he was unable to turn the 
neck to the sides to look over the shoulder while driving.  
He had no weight loss, fever, malaise, dizziness, visual 
disturbance, numbness, weakness, bladder complaints, bowel 
complaints, or erectile dysfunction.  He stated that he used 
to wear a cervical collar in the past but it did not help him 
much; so he stopped using it.  He could walk about 1/4 of a 
mile.  He had difficulty getting in and out of the bathtub, 
the car, and bed.  He denied any difficulty with eating, 
grooming, or toileting.  He had retired in 1991.  Prior to 
that he worked in supply maintenance service at the Corpus 
Christi Naval Air Station.  

On physical examination, rhythm of the spinal motion was 
asymmetric.  Kyphosis was noted; he walked with a kyphotic 
posture and the gait was slow.  The limbs were normal.   
Forward flexion was 0 to 20 degrees out of 45 degrees; 
extension was 0 to 15 degrees out of 45 degrees; left and 
right lateral flexion were 0 to 20 degrees out of 45 degrees; 
and left and right lateral rotation were 0 to 50 degrees out 
of 80 degrees repeated three times.  The Veteran appeared to 
be in pain from the beginning to the end during all of the 
above movements.  Fatigue was noted on repeated use times 
three.  There was no weakness or incoordination.  Lack of 
endurance was noted on repeated use times three.  Slight 
paraspinal muscle spasms were noted in the cervical spine and 
tenderness was noted on palpation in the midline and over the 
cervical paraspinal muscles diffusely.  There were no 
postural abnormalities, fixed deformity (ankylosis), or 
abnormality of musculature of the cervical spine; nor was 
there cervical subluxation or dislocation.  On neurological 
evaluation, there were no sensory deficits noted.  Reflexes 
in the biceps, triceps, brachioradialis, knee jerk and ankle 
jerk were 2+ and equal bilaterally.  X-ray examination showed 
fusion of the lower cervical vertebrae probably surgical; 
osteophytes; prominent degenerative joint changes of the 
articular facet joints bilaterally; and vascular 
calcifications.  The diagnosis was degenerative joint and 
degenerative disk disease of the cervical spine; fusion of C5 
and C6 and C6-7 vertebral bodies with anterior bridging; 
secondary degenerative posterior spur formation with 
encroachment upon the right neural foramina at C5-6 and C6-7 
with greatest encroachment occurring at C5-6 level.  

A January 2009 VA examination report shows that the claims 
file was reviewed and notes that the Veteran described pain 
in the posterior region of the cervical spine without 
distribution.  The duration was chronic; and the pain was 
sharp and of an intensity of 10 out of 10.  Flare-ups 
occurred with abduct movements of the cervical spine with 
driving, and with inclement weather, without incapacitating 
episodes.  There were no associated features of weight loss, 
fever, malaise, dizziness, visual disturbances, numbness, 
weakness, bladder complaints, bowel complaints, or erectile 
dysfunction.  The Veteran did not use a cervical collar or 
pillow.  He could ambulate up to 1/4 mile.  He had a history of 
unsteadiness but this was not attributed to his cervical 
spine.  The applicable trauma was falling on the ice in 1965 
with no further significant injury at that time.  There had 
been no surgical procedures on the spine.  He was retired and 
was partially handling his activities of daily living with 
some assistance for the remainder of activities such as 
getting in and out of the tub and in and out of the car, 
which were difficult for him.  Side-to-side movements of the 
neck were also hard for him such as when driving with limited 
driving skills.  On physical evaluation of the spine, there 
was stiffness; the spine was kyphotic; and the Veteran's gait 
was guarded.  Forward flexion was to 35 degrees; extension 
was to 40 degrees; bilateral flexion was to 20 degrees; and 
bilateral rotation was to 40 degrees with intense pain in all 
direction, and more so towards the left lateral flexion and 
left lateral rotation.  There was no incoordination, no 
limitation with repetitive use times three, and no change in 
range of motion given time.  There was paraspinal muscle 
tenderness and posterior cervical region tenderness present, 
which was more predominant in the left paracervical area than 
the right.  There were no postural abnormalities, fixed 
deformity (ankylosis), or abnormality of musculature of the 
cervical spine.  Sensory examination was intact to both upper 
extremities; there was no muscle atrophy; muscle tone and 
strength were normal for age.  Deep tendon reflexes were 
symmetrical; there were no vertebral fractures.  There was no 
intervertebral disc syndrome.  Previous x-ray reports were 
reviewed.  The diagnosis was moderately severe cervical spine 
strain with functional limitations as discussed above.  The 
symptomatology dictated above was all attributable to the 
service-connected cervical strain.  X-rays showed prominent 
degenerative joint disease of bilateral facet joints and post 
surgical changes of C5-7.  

Initially, it is noted that none of the medical evidence has 
attributed the current impairment in the cervical spine to 
the Veteran's post-service motor vehicle accident.  The Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Thus, all present impairment in the 
cervical spine is considered related to his in-service 
injury.

Effective February 7, 2005, the medical evidence shows that 
forward flexion of the cervical spine was most severely 
limited to 20 degrees with muscle spasms.  The Veteran also 
had painful motion that was rated at 10 out of 10 in severity 
and some lack of endurance and fatigue after repetitive 
movement.  In spite of these findings, the Veteran's range of 
motion was not shown to be additionally limited after 
repetitive movement.  While the cervical spine was kyphotic 
and there appeared to be spinal fusion at C5-C6, C6-C7, the 
cervical spine did not have any ankylosis or fixed deformity 
of the entire cervical spine.  These findings support the 
criteria for the 20 percent rating assigned, but no higher.  
Forward flexion in the cervical spine was not 15 degrees or 
less; nor is there favorable ankylosis of the entire cervical 
spine.  

The cervical spine did not have intervertebral disc syndrome.  
Thus, the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes does not apply.  A separate 
neurological evaluation also is not warranted, as 
neurological evaluation of the upper extremities revealed 
motor and sensory function within normal limits, in spite of 
the Veteran's subjective complaints of pain into the right 
arm.

Thus, effective February 7, 2005, a rating higher than 20 
percent for the cervical spine does not apply.

There is no medical evidence of record within one year of the 
Veteran's December 2004 increased rating claim until the 
February 7, 2005 QTC examination report.  The QTC examiner 
noted in February 2005, however, that the diagnosis in the 
cervical spine was unchanged.  Thus, resolving all doubt in 
the Veteran's favor, any medical evidence shown at the time 
of the increased rating claim in December 2004 would have 
been consistent with the findings in February 2005.  For this 
reason, a 20 percent evaluation is shown prior to February 7, 
2005 and throughout the entire appeals period.  

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of painful movement of the spine, 
limited motion, particularly while driving, difficulty 
carrying heavy objects and lifting things over his head, and 
some lack of endurance and fatigue after repetitive use.  
This functional impairment, however, is considered by the 20 
percent rating assigned.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The level of impairment associated with the cervical spine 
arthralgia has been relatively stable throughout the appeals 
period, and has never been worse than what is warranted for a 
20 percent rating.  Therefore, the application of staged 
ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

An extraschedular evaluation has been considered, as well.  
However, the Veteran's disability is reasonably contemplated 
by the current schedular criteria.  Specifically, the 
Veteran's impairment includes limited motion, muscle spasms, 
kyphotic posture, some lack of endurance and fatigue after 
repetitive movement, and functional impairment due to pain.  
The spine criteria for a 20 percent rating base the 
disability rating on limitation of motion of the cervical 
spine, muscle spasm, and abnormal kyphosis, and adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  Thun v. Peake, 22 
Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

Last, any inferred claim for a total disability rating based 
on individual unemployability (TDIU) has been considered 
under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran 
reportedly retired in 1991 with a history of working in 
supply maintenance service at the Corpus Christi Naval Air 
Station.  In spite of difficulties in carrying heavy objects 
and lifting things above his head, the February 2005 QTC 
examiner noted that the cervical spine condition did not 
result in any time lost from work.  Thus, the record does not 
show that the Veteran is unemployable as a result of his 
cervical spine disability.  

The medical evidence shows that the 20 percent rating for the 
cervical arthralgia is warranted from the date of claim 
rather than from February 7, 2005.  To the extent that a 
rating higher than 20 percent is not allowed, the 
preponderance of the evidence is against the increased rating 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.



ORDER

Entitlement to an evaluation of 20 percent, but no higher, 
for cervical arthralgia from the December 2004 date of the 
increased rating claim is granted.

Entitlement to an evaluation in excess of 20 percent for 
cervical arthralgia is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


